Stephens, J.
As tlie rendition of a judgment by a justice of the peace in a civil cause at a place other than the regular legally constituted place for holding court in the district is void, and as the writ of certiorari does not lie to correct an admittedly void judgment, the judge of the superior court erred in sustaining a certiorari, sued out by the losing party in a possessory warrant proceeding, to review a judgment of a justice of the peace which was rendered at some place other than the regular legally constituted place for holding court in the district. The certiorari should have been dismissed. Civil Code (1910), § 4705; McDonald v. Farmers Supply Co., 143 Ga. 552 (85 S. E. 861), and cases there cited.

■Judgment reversed.


Jenkins, P. J., concurs.